Title: To Benjamin Franklin from Jonathan Williams, Jr., 13 September 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes sept. 13. 1781
The Bearer of this Mr Wanton Casey is the son of Mr Silas Casey of Rhode Island, he came hither about 2 Years ago warmly recommended to me by Aunt Mecom & has been ever since in my Counting House. I beg leave to introduce him to you as a very worthy Young man & request you will honour him with your Notice & Civility.
I am as ever most dutifully & affectionately Yours.
Jona Williams J

In Franklin’s hand: Mr. Casey lodges at l’hotel de York. I have told him that you would call upon him.

 
Addressed: His Excelly / Doctor Franklin.
Notation: Williams Jona. Sept 15. 1781
